239 F.2d 642
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.METCO PLATING COMPANY, Respondent.
No. 12978.
United States Court of Appeals Sixth Circuit.
November 30, 1956.

Petition for enforcement of N. L. R. B. order.
Marcel Mallet-Prevost, Washington, D. C., Thomas Roumell, District Director, N. L. R. B., Detroit, Mich., for petitioner.
Derderian, Murphy & Guidot, Detroit, Mich., for respondent.
PER CURIAM.


1
Upon consideration of the motion of the petitioner for summary entry of a decree;


2
And it appearing that the respondent has not filed and does not intend to file a response thereto;


3
It is hereby ordered and decreed that the order of the National Labor Relations Board in this cause be and it hereby is enforced.